Citation Nr: 1119744	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral valgus deformity, hammertoes, and pes planus claimed as a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty with honorable service from October 1976 to September 1979.  He also had a period of active service from November 1981 to May 1984 that was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, July 2009, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Acting Veterans Law Judge at a November 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.

An October 2007 rating decision denied the Veteran entitlement to service connection for shortness of breath.  As evidenced by the claims folder, the Veteran did not complete his appeal to the Board with the filing of a substantive appeal [VA Form 9 or similar] after a statement of the case was issued with respect to this claim in April 2009.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

Additionally, the above-referenced July 2009 rating decision denied the Veteran entitlement to service connection for allergic conjunctivitis claimed as blurring vision.  Although the Veteran completed his appeal to the Board with the filing of a timely substantive appeal in June 2010, he subsequently withdrew this claim at the hearing.  Accordingly, that issue is not in appellate status as it is considered withdrawn.  See 38 C.F.R. § 20.204 (2010).

The issues of entitlement to service connection for left leg and left buttock disabilities have been raised by the record in a statement dated in June 2007, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

(By the decision below, previously denied claims of service connection for a back disability and hypertension are reopened.  The underlying claims of service connection, as well as the claim of service connection for a foot disability, are the subject of a remand that follows the decision.)


FINDINGS OF FACT

1.  In a September 1986 decision, the Board denied the Veteran's claims of entitlement to service connection for a back disability and hypertension. 

2.  The evidence received since the September 1986 decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a back disability and hypertension, and it raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  A September 1986 Board decision, which denied the Veteran's claims of service connection for a back disability and hypertension, is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986).

2.  Since the September 1986 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a back disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Since the September 1986 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hypertension; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a back disability and hypertension.  Implicit in his claims are the contention that new and material evidence which is sufficient to reopen the previously-denied claims have been received.  

Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

For certain chronic disorders, including arthritis and hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; the regulations do not require new and material evidence as to each previously unproven element of a claim in order to reopen the claim.

Claims to reopen

In a September 1986 decision, the Board denied service connection for a back disability and hypertension based on a finding that the evidence of record failed to show a current diagnosis of either a back disability or hypertension.  That decision is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986).

At the time of the prior final Board decision in September 1986, the record included the Veteran's service treatment records, a VA examination dated in February 1986, and the Veteran's statements.  

The Veteran's service treatment records were absent any complaint of or treatment for either a back injury or hypertension.  Blood pressure readings taken during his September 1979 separation examination from his first period of service and during his October 1981 enlistment examination for his second period of service were 132/90 mm/Hg and 142/80, respectively.  Additionally, the Veteran was afforded a VA examination in February 1986.  He complained of back pain and high blood pressure since September 1978.  Blood pressure readings taken in conjunction with the VA examination were 150/94 mm/Hg and 146/90 mm/Hg while sitting, 140/90 mm/Hg while recumbent, and 154/110 mm/Hg while standing.  The examiner noted that the readings were questionable as the Veteran did not seem to be in basal condition at the time the ratings were obtained because he arrived for the examination after a long automobile drive.  Further, an x-ray of the Veteran's lumbosacral spine revealed normal articulations, intact pedicles, normal sacro-iliac joints, and scoliosis convexed to the left.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence could show that the Veteran has a back disability and/or hypertension that are related to his military service.

Since the September 1986 Board decision, in July 2009 and August 2006, the Veteran applied to reopen his claims of entitlement to service connection for hypertension and a back disability, respectively.  In the May 2007 rating decision, the AOJ declined to reopen the back disability claim, noting that new and material evidence had not been associated with the claims file.  Although the Veteran's hypertension claim was reopened and denied in the December 2009 rating decision, notwithstanding the RO's actions as to either claim, it is incumbent on the Board to adjudicate the new and material issues before considering the claims on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

The medical evidence added to the record since the September 1986 Board documents diagnoses of a back disability, specifically degenerative disc disease and scoliosis, as well as diagnoses of hypertension.  This is seen in VA treatment records dated in June and August 2007.  The evidence of current diagnoses of a back disability and hypertension had not been submitted before.  Thus, it is new.

As noted previously, the Veteran's claims were denied by the Board in September 1986 because there was no evidence of a current diagnosis of either a back disability or hypertension.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a back disability and hypertension are reopened.  

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; to this limited extent only, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; to this limited extent only, the appeal of this issue is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the two reopened claims must be remanded for further evidentiary development, as must the claim of service connection for a foot disability.

SSA records

A review of the record indicates the Veteran applied for and was denied Social Security Administration (SSA) disability benefits in 2006.  A copy of the Veteran's SSA disability determination and the medical records associated with that claim, if any, should be obtained for an adequate determination of the issue on appeal.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  


VA treatment records and service personnel records

At the November 2010 Board hearing, the Veteran discussed the severity of his back disability, hypertension, and bilateral foot disability.  He also testified at that time that he was receiving treatment at a VA outpatient clinic for these disabilities, and also indicated that he received treatment in 1980 and the early 1990's.  The Board notes that the claims folder is negative for any VA treatment records from 1980, the early 1990's, or after May 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Additionally, the RO should obtain any outstanding service personnel records of the Veteran following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

VA examination

As noted previously, generally, in order to establish service connection for the claimed disability, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, 12 Vet. App. at 253.

As to element (1), current disability, the competent medical evidence of record indicates diagnoses of degenerative disc disease of the lumbar spine and hypertension as well as bilateral pes planus, hammertoes, and valgus deformity.  Thus, the evidence tends to establish the existence of the claimed disability.

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's separation examination from military service dated in September 1979 shows an elevated blood pressure reading of 132/90 mm/Hg.  Although hypertension was not diagnosed, the diastolic reading could be relevant to the claim.
 
With regard to the Veteran's back and bilateral foot disability claims, his service treatment records are absent any complaints of or treatment for either of these disabilities.  However, the Veteran testified that, in 1977, he injured his back when lifting equipment as part of his military duties.  He further stated that he injured his feet from constantly walking and marching during service.

As indicated above, the Veteran's service treatment records do not document either the Veteran's injury to or treatment for either his back or feet.  However, the Board notes that the Veteran is competent to attest to experiencing such accidents during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of which he had first hand knowledge, such as injuring his back and feet.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

With respect to Hickson element (3), nexus, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between either the Veteran's hypertension, back disability, or bilateral foot disability and his military service.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  An examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disabilities and whether such are related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

The Board notes that the Veteran was discharged from his second period of active service under other than honorable conditions.  In February 2009, the RO issued an administrative decision indicating that the character of discharge of the second period of service is a bar to VA compensation benefits for any disability determined to be service connected as a result of that period of service.  See, e.g., 38 C.F.R. § 3.12 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any determination pertinent to the Veteran's claim for SSA benefits in 2006, as well as any medical records relied upon concerning that claim, and associate the records with the claims file.

2.  Request any records from VA outpatient treatment for the Veteran's back, hypertension, and bilateral foot disabilities from 1980, 1990 to 1995, and after May 2010.  With respect to locating records from 1980 and 1990 to 1995, the request should include a search of non-digital and/or retired records.

3.  Contact the appropriate government agency and request the Veteran's service personnel records.

4.  If, after making reasonable efforts to obtain the above-identified records, the records are unable to be secured, notify the Veteran and (a) identify the specific records were unable to be obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

5.  Thereafter, the Veteran should be afforded an appropriate VA examination or examinations to determine the nature and etiology of his back, hypertension, and bilateral foot disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The Veteran's claims folder must be made available to the examiner(s) prior to the examination.  The examiner(s) should indicate in his/her report that the claims file was reviewed.

All tests and studies deemed necessary by the examiner(s) should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner(s) must provide an opinion as to the following:

a) whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current back disability is related to his military service, to include an in-service back injury from lifting equipment.

b) whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current bilateral foot disability is related to his military service, to include an in-service injury to his feet from walking and marching.

c) whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current hypertension is related to his military service with consideration of the in-service blood pressure readings.

If any of the disabilities are found to be at least as likely as not related to military service, specify to which period of service the injury or disease is related.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner(s) should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6.  After the requested examination(s) have been completed, the report(s) should be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

7.  When the development requested has been completed, readjudicate the claims on the basis of additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


